DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 26 August 2021 and the amendments filed 03 August 2021 for the application file 20 August 2019. Claims 1-11 are pending:
Claims 4-8 and 11 have been withdrawn without traverse in the reply filed 11 February 2021; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/004665 filed 09 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-034792 file 27 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-8, directed to the invention(s) of a method for producing a packing material for size exclusion chromatography (Claims 4-7) and a packing material for size exclusion chromatography (Claim 8), do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and IV as set forth in the Office action mailed on 14 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, Claims 4-8 have been cancelled.

Allowable Subject Matter
Claims 1-3 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a packing material used in size exclusion chromatography and a method for separating and fractionating biopolymers using a column comprising the packing material; said material includes porous particles having a specific copolymer comprising glycerol 1,3-dimethacrylate and glycidyl methacrylate monomer units in addition to a 6 or 7-carbon sugar alcohol. Searches of the prior art, while revealing prior art disclosing column packing material having particles comprising copolymers of glycerol 1,3-dimethacrylate and glycidyl methacrylate and prior art disclosing column packing material that are formed using sorbitol or mannitol, have not produced any art that teaches or suggests the combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/Ryan B Huang/Primary Examiner, Art Unit 1777